       Case 2:20-cv-01411-EEF-JVM Document 61 Filed 08/06/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


CORNERSTONE CHEMICAL COMPANY                                                 CIVIL ACTION

VERSUS                                                                       NO. 20-1411

NOMADIC MILDE M/V ET AL                                                      SECTION "L" (1)
                                                                     Applies to: 20-1453; 20-1506

                                    ORDER & REASONS

       Pending before the Court is Compass Shipping 40 Corp. Ltd. and Tomini Symphony Ltd.’s

Motion for Leave to File Late Claims and Answers in the NOMADIC MILDE and ATLANTIC

VENUS Limitation Proceedings. R. Doc. 58. No oppositions have been filed. Having considered

the applicable law and relevant arguments, the Court now rules as follows.

  I.   BACKGROUND

       This case arises from an allision that occurred on May 8, 2020, in the Mississippi River.

Plaintiff Cornerstone Chemical Company (“Cornerstone”) alleges that on that date, the M/V

NOMADIC MILDE allided with the M/V ATLANTIC VENUE near Plaintiff’s dock, located near

Waggaman Louisiana. R. Doc. 1 ¶ 1. Cornerstone further alleges that the subsequent effort to

detangle the vessels with the aid of two tugs, the ERVIN S. COOPER and the NED FERRY, both

owned and operated by Defendant Crescent Towing & Salvage (“Crescent”), caused the M/V

NOMADIC MILDE to allide with Cell No. 2 of Cornerstone’s dock, destroying the Cell and

causing substantial damage to Cell No 3. Based on the allision and ensuing damage, Plaintiff filed

suit against the M/V NOMADIC MILDE, the M/V ATLANTIC VENUS, and Crescent, for violations

of various Inland Rules of Navigation and unseaworthiness. Cornerstone subsequently amended

                                                1
         Case 2:20-cv-01411-EEF-JVM Document 61 Filed 08/06/20 Page 2 of 5



its complaint, adding the M/V TOMINI SYMPHONY as a Defendant, arguing that the M/V TOMINI

SYMPHONY caused an “unusual and dangerous wake that exacerbated and/or contributed to the

M/V NOMADIC MILDE’s uncontrolled condition” shortly before the allision occurred. R. Doc. 44

at 2.

         On May 14, 2020, Golden Helm Shipping Co. S.A. and Osaka Fleet Co., Ltd. (the “Atlantic

Venus interests”), respectively as owner and manager of the M/V ATLANTIC VENUS, filed a

Petition for Exoneration from or Limitation of Liability. This case (the “ATLANTIC VENUS

Limitation Action”) was docketed as Civil Action No. 20-1453 and allotted to Section “E” of the

court.

         On May 21, 2020, Intership Navigation Co., Ltd., New Nomadic Short Sea Shipping AS,

and Nomadic Chartering AS (the “Nomadic Milde interests”), as the owners and managers of the

M/V NOMADIC MILDE, filed a Petition for Exoneration from or Limitation of Liability. This case

(the “NOMADIC MILDE Limitation Action”) was docketed as Civil Action No. 20-2506 and

allotted to Section “J” of the court.

         On July 6, 2020, Compass Shipping 40 Corp. Ltd. and Tomini Symphony Ltd. (the “Tomini

Symphony interests”), as owners pro hac vice of the M/V TOMINI SYMPHONY, filed a Petition

for Exoneration from of Limitation of Liability. The case (the “TOMINI SYMPHONY Limitation

Action”) was docketed as Civil Action No. 20-1902 and allotted to Section “M” of the court.

         The limitation of liability cases were all transferred to this Court, and the Court approved

Petitioners’ Letters of Undertaking and directed the issuance of notice to all persons or entities

with claims from which the Petitioners seek exoneration from of limitation of liability. Pursuant

to Supplemental Admiralty Rule F, the Court established June 14, 2020 as the deadline by which

to file all claims against the Atlantic Venus interests, June 25, 2020 with respect to the Nomadic

                                                   2
       Case 2:20-cv-01411-EEF-JVM Document 61 Filed 08/06/20 Page 3 of 5



Milde interests, and September 4, 2020 with respect to the Tomini Symphony interests.

Subsequently, the limitation actions were all consolidated under the master case, Civil Action No.

20-1411. R. Docs. 29; 56.

 II.   PENDING MOTION

       On July 7, 2020, the Atlantic Venus interests filed a motion for default judgment with

respect to all persons who had not filed claims by June 14, 2020. R. Doc. 57. On July 8, 2020, the

Tomini Symphony interests filed a motion for leave to file late claims and answers with respect to

both the ATLANTIC VENUS Limitation Action and the NOMADIC MILDE Limitation Action.

R. Doc. 58-1. The Tomini Symphony interests argue they should be permitted to file claims out of

time because they only received notice of any potential claims either against them or in the

limitation proceedings when the M/V TOMINI SYMPHONY was arrested on July 1, 2020, at which

time the deadlines to file claims in the limitation actions had already expired. R. Doc. 58-1 at 2.

The Tomini Symphony interests argue that such relief is warranted because (1) the limitation

proceedings remain pending; (2) the late filing would not prejudice any party; and (3) the reason

for the untimely filing is adequate, as the Tomini Symphony interests were not on notice about the

existence of any claims until the applicable filing deadlines had already passed. No party has filed

an opposition to the motion.

III.   LAW & ANALYSIS

       Admiralty Rule F(4), governing limitation actions, permits a court to extend the period for

filing untimely claims upon a showing of cause. In Golnoy Barge Co. v. M/T SHINOUSSA, the

Fifth Circuit provided district courts with the following three-step process to use in determining

the presence of such cause was present: “(1) whether the proceeding is pending and undetermined,

(2) whether granting the motion will adversely affect the rights of the parties, and (3) the claimant's

                                                  3
       Case 2:20-cv-01411-EEF-JVM Document 61 Filed 08/06/20 Page 4 of 5



reasons for filing late.” 980 F.2d 349, 351 (5th Cir. 1993). The matter is within this Court's

discretion and is to be based on an “equitable showing.” See Texas Gulf Sulphur Co. v. Blue Stack

Towing Co., 313 F.2d 359, 363 (5th Cir. 1963).

       Considering the matter at hand, the Court concludes the Tomini Symphony interests have

made such an equitable showing. As an initial matter, this case remains in its nascent stages. No

scheduling order has been issued and no trial dates have yet been set. Claims in the TOMINI

SYMPHONY Limitation Action can be filed up until September 4, 2020. No. 20-1902, R. Doc. 5

at 3. Although the Atlantic Venus interests have filed for an entry of default judgment, no order

has yet been issued. Accordingly, this matter remains pending and undetermined. Further, because

the matter is still in its preliminary stages, granting the motion would not prejudice any party.

Neither the Atlantic Venus interests nor the Nomadic Milde interests have opposed the motion or

otherwise indicated any concerns with allowing these claims to be untimely filed. Lastly, the

Tomini Symphony interests have adequately explained the reason for the delay, noting that they

only learned of the claims against them and the existence of their own claims for contribution and

indemnity when the M/V TOMINI SYMPHONY was arrested on July 1, 2020, following

Cornerstone’s filing of the Amended Complaint. The Tomini Symphony interests clearly acted

expeditiously upon receiving notice of these claims, as they filed their instant motion only a week

after the vessel’s arrest. Accordingly, the Court concludes that the “balanc[e] of the equities” tips

in favor of allowing late filing in this case. See In re Lin-Bar Marine, Inc., No. CIV. A. 01-1355,

2001 WL 1033606, at *2 (E.D. La. Sept. 6, 2001); In re R & B Falcon Drilling USA, Inc., No.

CIV. A. 02-0241, 2003 WL 296535, at *1 (E.D. La. Feb. 10, 2003) (finding that “the equities

weigh in favor of allowing the claim” even though the “proffered reason for late filing . . . is far

from compelling”).

                                                 4
      Case 2:20-cv-01411-EEF-JVM Document 61 Filed 08/06/20 Page 5 of 5



IV.    CONCLUSION

       Based on the foregoing,

       IT IS ORDERED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that the Tomini Symphony interests’ claims and answers

be and hereby are entered into the record of the above-captioned matter.

       New Orleans, Louisiana this 5th day of August, 2020.




                                                                ________________________
                                                                       Eldon E. Fallon
                                                                 United States District Judge




                                                5
